Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	
	Claims 1-3, 5-10, 38, 40, 41, 43, 47-50, 53,55, 58, 60 and 61 are pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Litterst et al.
Claims 1-3, 5, 7-10, 38, 41, 43, 49, 50, 53, 58, 60 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Litterst et al. (WO2015123588; filed 13 February 2015).
	Litterst et al. disclose a method of nucleic acid analysis comprising crosslinking chromosomal DNA to form a crosslinked DNA product; obtaining and digesting the crosslinked DNA product to form a mixture comprising a plurality of crosslinked DNA fragments; partitioning the plurality of crosslinked fragments and detecting presence of two or more sequence elements. Furthermore, Litterst et al. teach the crosslinking can be reversed (e.g. para 0006-0011, pg. 2-3). 
	Litterst et al. also teach barcoded adaptors conjugated to a solid support, such as an agarose bead, are also within each partition. The barcoded adaptors are ligated to the crosslinked fragments (e.g. para 0012, pg. 3; para 0017, para 0019, pg. 5; para 0095, pg. 30; Fig. 1). 
	Litterst et al. further disclose barcoded and crosslinked DNA fragments in partitions are pooled; optionally subjected to reversal of the crosslinking ; subjected to amplification and the resulting amplicons are sequenced(e.g. para 0013,pg. 4; para 0019,pg. 5; para 0070,pg. 21; para 0104, pg. 33).

Furthermore, Litterst et al. teach intramolecular ligations are favored in their method (e.g. para 0004,pg. 1-2).
It is noted that Litterst et al. disclose steps of ligation, partitioning, barcoding, reversing crosslinking and amplification can be done in different order in alternative embodiments of their method (e.g. para 0065, pg. 20; para 0082,pg. 25-26; para 0086,pg. 27; para 0094-0096,pg. 29-31). Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method taught by Litterst et al. to include different combinations of embodiments of ligation, partitioning, barcoding, reversing crosslinking and amplification as also taught by Litterst et al. because they disclose their method can be altered according to user’s choice.
As Litterst et al. teach an embodiment of a crosslinked DNA product that is ligated before partitioning in some cases, they render obvious the limitation: a method of analyzing nucleic acids while maintaining structural context, the method comprising: (a) providing a sample comprising nucleic acids, wherein the nucleic acids comprise three dimensional structures (i.e. crosslinked chromatin structures); (b) separating portions of the sample into  (c) obtaining sequence information from the nucleic acids, thereby analyzing nucleic acids while maintaining structural context (i.e. sequencing ) (e.g. para 0013,pg. 4; para 0019,pg. 5; para 0070,pg. 21; para 0104, pg. 33) as required by claim 1.
Litterst et al. teach their method comprises crosslinking  and ligating chromosomal sequence elements that may not be sequentially close to each other but are spatially in close proximity (e.g. para 0004,pg. 1-2; para 0006-0011, pg. 2-3; proximity between elements on different chromosomes and on the same chromosome as in para 0027, pg. 7; para 0031,pg. 8-9; para 0033,pg. 9; para 0037, pg. 10; para 0062-0063, pg. 19-20; para 0086, pg. 27; para 0088, pg. 27-28). 
Therefore, Litterst et al. render obvious claims 2, 3 and 5.
Litterst et al. teach crosslinking nucleic acid content within the cell (e.g. para 0034-0035,pg. 9-10). Therefore, Litterst et al.  render obvious claim 7. 
As Litterst et al. also teach barcoded adaptors conjugated to an agarose bead within each partition, wherein the nucleic acid barcode is associated with the partition (e.g. para 0012, pg. 3; para 0017, para 0019,pg. 5; para 0095-0096,pg. 30; Fig. 1), Litterst et al.  render obvious claims 8 and 9.
Furthermore, Litterst et al. teach barcoded adaptors are ligated to the crosslinked fragments (e.g. para 0012, pg. 3; para 0017, para 0019, pg. 5; para 0095, pg. 30; Fig. 1).
Therefore, Litterst et al. render obvious claim 10. 
claim 38.
Litterst et al. teach analysis of intact nuclei (e.g. para 0035-0036, pg. 10). Therefore, Litterst et al. render obvious claim 41. 
Litterst et al. teach crosslinking nucleic acid content within the cell (e.g. para 0034-0035,pg. 9-10). Therefore, Litterst et al. render obvious claim 43.
Litterst et al. teach their method comprises crosslinking  and ligating chromosomal sequence elements that may not be sequentially close to each other but are spatially in close proximity (e.g. para 0004,pg. 1-2; para 0006-0011, pg. 2-3; proximity between elements on 
Therefore, Litterst et al. render obvious claim 49.
 Litterst et al. teach their method is used to detect chromosomal interactions (e.g. para 0031,pg. 8-9; para 0037, pg. 10). Therefore, Litterst et al. render obvious claim 50.
Furthermore, Litterst et al. render obvious the limitations: a method of analyzing nucleic acids from a sample while maintaining structural context of nucleic acids within the sample, the method comprising: (a) cross-linking nucleic acids within the sample to form cross-linked nucleic acids, wherein the cross- linking forms covalent links between spatially adjacent nucleic acid segments; (b) depositing the cross-linked nucleic acids into discrete partitions (e.g. para 0006-0011, pg. 2-3); (c) processing the cross-linked nucleic acids to produce a plurality of ligation products, wherein the ligation products contain portions of the spatially adjacent nucleic acid segments (e.g. In some cases, ligation is performed in the partitions. In some cases, ligation is performed before partitioning. In some cases, ligation is performed after partitions are combined as in para 0086, pg. 27; In some cases, ligation is performed to physically link cross-linked DNA fragments prior to reverse cross-linking. In some cases, ligation is performed to incorporate adaptor oligonucleotides containing a barcode, a sequencing primer binding site, an amplification primer binding site, and/or a detectable label as in para 0088, pg. 27-28); (d) obtaining sequence information from the plurality of ligation products, thereby analyzing nucleic acids from the sample while maintaining structural context (i.e. sequencing ) (e.g. para 0013,pg. 4; para 0019,pg. 5; para 0070,pg. 21; para 0104, pg. 33) as required by claim 53.
claim 58.
Furthermore, Litterst et al. also teach barcoded adaptors conjugated to a solid support, such as an agarose bead, are also within each partition and that the barcoded adaptors are ligated to the crosslinked fragments (e.g. para 0012, pg. 3; para 0017, para 0019, pg. 5; para 0095, pg. 30; Fig. 1).Therefore, Litterst et al. render obvious claims 60 and 61. 

Shendure et al. and Saxonov 
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shendure et al. (US20130203605) in view of Saxonov (US20120316074).
Shendure et al. teach methods of nucleic acid analysis  comprising preparing sequencing libraries ( e.g. entire Shendure reference and especially para 0006-0012,pg. 1-2). 
In one embodiment, Shendure et al. teach a method of inferring chromosome conformation comprising crosslinking chromosome within cells; isolating crosslinked DNA ; ligating barcoded adaptors to crosslinked chromatin entities,  distributing to discrete features of a substrate and sequencing (e.g. para 0012,pg. 1-2; para 0289-0290,pg. 24; Fig. 30).
 In another embodiment, Shendure et al. teach barcodes are provided by beads comprising barcoded oligonucleotides (e.g. para 0158-0160, pg. 13).
 Regarding the requirement of providing discrete partitions as recited in the instant claims:

Saxonov teaches embodiments comprising separating a sample of polynucleotides into a plurality of partitions  prior to subjecting the target polynucleotides to barcoding  wherein the sample comprises extracted nucleic acid (e.g. para 0022,para 0025,pg. 2). 
Furthermore, Saxonov teaches the sample is a formalin-fixed, paraffin-embedded sample which is  deparrafinized prior to extraction of target nucleic acid (e.g. The sample can be a …formalin fixed paraffin embedded (FFPE) sample… A formalin fixed paraffin embedded sample can be deparaffinized before nucleic acid is extracted as in para 0201, pg. 21; RNA extraction from FFPE sample as in para 0204,pg. 21; Nucleic acids can be extracted from a sample by means available to one of ordinary skill in the art as in para 0205,pg. 21).
Furthermore, Saxonov teaches the partitions are wells in a microtiter plate (e.g. para 0076,pg. 7).
As Shendure et al. and Saxonov both teach preparing chromosomal DNA samples for sequencing, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Shendure et al.  to include partitioning nucleic acids from FFPE samples comprising deparrafinization of  individual formalin-fixed paraffin samples and extracting nucleic acids from these samples prior to partitioning in wells  as taught by Saxonov because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable 
Therefore, the combined teachings of Shendure et al. and Saxonov render obvious claims 1-3 and 5-7.

Shendure et al., Saxonov and Hindson et al.
Claims 8-10  are rejected under 35 U.S.C. 103 as being unpatentable over Shendure et al. and Saxonov, as applied to claims 1-3 and 5-7 above, and further in view of Hindson et al. (US20140155295).
As discussed above, the combined teachings of Shendure et al. and Saxonov render obvious a method of chromosomal DNA analysis comprising crosslinking chromosomal DNA from FFPE samples; distributing  crosslinked DNA to discrete partitions; and sequencing.
Regarding the requirement of barcoding partitioned nucleic acids:
As noted above, Shendure et al. teach embodiments wherein barcodes are provided by beads comprising barcoded oligonucleotides (e.g. para 0158-0160, pg. 13).
Furthermore, Saxonov teaches the partitions are wells in a microtiter plate (e.g. para 0076,pg. 7).
Furthermore, Saxonov teaches each partition comprises a unique barcode (e.g. para 0016, pg. 1-2; para 0025, pg. 2; para 0029, pg. 3). The barcode facilitates identification of the source of a target nucleic acid that has been sequenced (e.g. Libraries from different samples can be mixed and sequenced in a single run. Because every read can contain a barcode, it can be determined which sample produced any given sequence read as in para 0162, pg. 17).

Prior to the effective filing date of the claimed invention, Hindson et al. teach obtaining nucleic acid content from formalin-fixed tissue samples for nucleic acid analysis (e.g. para 0014, pg. 2; Samples such as cells, nucleic acids and proteins may also be obtained from a variety of clinical sources such as biopsies, aspirates, blood draws, urine samples, formalin fixed embedded tissues and the like as in para 0141, pg. 12; analytes are heterogeneous populations of cells and include clinical sources, such as tumor biopsies as in  para 0138, para 0141, pg. 12; para 0169, pg. 15).
Furthermore, Hindson et al. teach analysis of chromosomal DNA (e.g. para 0014,pg. 2).
 Furthermore, Hindson et al. teach adding reagents with unique identifiers, i.e.  gel beads comprising barcodes, to individual partitions, wherein the partitions are microwells or droplets. Hindson et al. also teach these reagents with unique identifiers target specific components of the tissue sample (e.g. gel beads comprising barcodes and analyte are distributed among discrete partitions that are wells as in para 0012-0015,pg. 1-2; para 0070, pg. 6; para 0149, para 0151, pg. 13; para 0154, pg. 14; In still other cases, free unique identifiers are loaded into the microwells prior to, during (e.g., by separate inlet port), or following the loading of the analytes. In still other cases, unique identifiers encapsulated in microcapsules are loaded into the microwells prior to, concurrently with (e.g., by separate inlet port), or after loading of the analytes as in para 0155, pg. 14).
Hindson et al. also teach the ratio of unique identifiers per analyte is adjusted as per user’s choice (e.g. para 0150, pg. 13; para 0152-0154, para 0157, pg. 13-14). 

Furthermore, Hindson et al. teach using a sufficiently diverse population of identifiers to tag a diverse population of analytes (e.g. para 0156, pg. 14).  
Hindson et al. teach barcodes are used to distinguish a nucleic acid of interest in a population comprising other different barcoded nucleic acids. Barcodes are also used to identify individual fragments of a nucleic acid of interest during sequencing (e.g. Attachment of the barcode sequence to a nucleic acid of interest may associate the barcode sequence with the nucleic acid of interest. The barcode may then be used to identify the nucleic acid of interest during sequencing, even when other nucleic acids of interest (e.g. comprising different barcodes) are present. In cases where a nucleic acid of interest is fragmented prior to sequencing, an attached barcode may be used to identify fragments as belonging to the nucleic acid of interest during sequencing as in para 0072, pg. 7).
Furthermore, Hindson et al. teach DNA barcodes are associated with a single cell or a specific partition (e.g. specific partition as in para 0152, pg. 13-14; Nucleic acids with identical unique identifiers may be determined to originate from the same cell as in para 0166, pg. 15).
 Furthermore, Hindson et al. teach sample analysis through attachment of barcodes to target nucleic acids through different reactions, i.e. ligation or nucleic acid amplification, are done prior to sequencing of associated nucleic acids (e.g. para 0109, pg.10; ligation of tags to 
Hindson et al. teach different sequencing technologies, including high throughput sequencing (e.g. para 0146, pg. 13).
Therefore, as Shendure et al., Saxonov and Hindson et al. all teach chromosomal nucleic acid analysis comprising using  reagents comprising unique identifiers, it would be have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Shendure et al. and Saxonov to include unique identifiers, i.e. barcodes,  to individual partitions with FFPE nucleic acid samples, wherein the partitions are microwells; the barcodes are associated with the specific partition as taught by Hindson et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of nucleic acid analysis in an FFPE sample comprising combining sample with targeting reagents comprising unique identifiers to determine spatial information of target nucleic acids.
Therefore, the combined teachings of Shendure et al., Saxonov and Hindson et al. render obvious claims 8-10.

Litterst et al. and Gao et al.
Claims 6, 40 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Litterst et al., as applied to claims 1-3, 5, 7-10, 38, 41, 43, 49, 50, 53, 58, 60 and 61 above, and further in view of Gao et al.( Detection of chromosomal rearrangements in clinical tissue samples by .
The teachings of Litterst et al. as applied above are incorporated in this rejection. 
Litterst et al. teach a method of chromosome conformation analysis comprising crosslinking nucleic acid content of a cell, subjecting the crosslinked DNA to restriction digestion and ligating sequence elements in close proximity(e.g. para 0006-0011, pg. 2-3; para 0019- 0020,pg. 5; para 0086-0088, pg. 27-28, Litterst). 
Furthermore, Litterst et al. teach their method can be used for chromosome conformation analysis in different cell types and cells from different tissues (e.g. para 0100,pg. 32). However, they do not teach claims 6, 40 and 55.
Gao et al. teach chromatin conformation capture analysis of FFPE samples was known in the art prior to the effective filing date(e.g. entire abstract).
Like Litterst et al., Gao et al. teach chromosomal conformation analysis. Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Litterst et al. to include providing FFPE samples as taught by Gao et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of analyzing nucleic acids from a sample while maintaining structural context of nucleic acids within the sample.
Therefore, the combined teachings of Litterst et al. and Gao et al. render obvious claims 6, 40 and 55.
Litterst et al. and Chen et al.
Claims 47 and  48 are rejected under 35 U.S.C. 103 as being unpatentable over Litterst et al., as applied to claims 1-3, 5, 7-10, 38, 41, 43, 49, 50, 53, 58, 60 and 61 above, and further in view of Chen et al.(US20110287947).
The teachings of Litterst et al. as applied above are incorporated in this rejection. 
Litterst et al. teach a method of chromosome conformation analysis comprising crosslinking nucleic acid content of a cell, subjecting the crosslinked DNA to restriction digestion and ligating sequence elements in close proximity(e.g. para 0006-0011, pg. 2-3; para 0019- 0020,pg. 5; para 0086-0088, pg. 27-28, Litterst). Furthermore, Litterst et al. teach intramolecular ligations are favored in their method (e.g. para 0004,pg. 1-2).
Furthermore, Litterst et al. teach their method can be used for chromosome conformation analysis in different cell types and cells from different tissues (e.g. para 0100,pg. 32). However, they do not teach tumor cells or disease states as required by claims 47 and 48.
Chen et al. teach a method of chromosomal analysis comprising crosslinking DNA within a cell and subjecting  crosslinked complexes to restriction digestion and intramolecular blunt end ligation ( e.g. para 0015, para 0020,pg. 2; para 0073-0074,pg. 7-8).
Furthermore, Chen et al. teach samples are derived from tumor cells (e.g. para 0031,pg. 4) or tissues comprising tumor cells and regular cells (e.g. para 0091, pg. 9).
Like Litterst et al., Chen et al. teach chromosomal analysis in different cell types, wherein the method comprises crosslinking and intramolecular ligation of crosslinked complexes.

Therefore, the combined teachings of Litterst et al. and Chen et al. render obvious claims 47 and 48.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S.Patent No. 10,774,370
Claims 1-3, 5-10, 38, 40, 41, 43, 47-50, 53,55, 58, 60 and 61  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,774,370 in view of Litterst et al. (WO2015123588; filed 13 February 2015); Gao et al. (Detection of chromosomal rearrangements in clinical tissue samples by chromosome  Shendure et al. (US20130203605); Saxonov (US20120316074) and  Hindson et al. (US20140155295).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed.Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed.Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Claims 1-31 of U.S. Patent No. 10,774,370 meet the requirements of the instant invention of providing a plurality of discrete partitions comprising FFPE samples and barcode sequences; tagging the target nucleic acid molecules with the barcode sequences and sequencing the tagged target nucleic acid molecules to obtain spatial information.
Claims 1-31 of U.S. Patent No. 10,774,370 do not expressly teach providing nucleic acids comprising  three dimensional structures as required by the instant invention.
However, as indicated above, the teachings of Litterst et al., Gao et al.  and Chen et al. meets the requirements of instant claims 1-3, 5-10, 38, 40, 41, 43, 47-50, 53,55, 58, 60 and 61.
 Furthermore, the teachings of Shendure et al., Saxonov and Hindson et al. render obvious claims 1-3 and 5-10.


Copending Application No. 16/191,343
Claims 1-3, 5-10, 38, 40, 41, 43, 47-50, 53,55, 58, 60 and 61  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/191,343 in view of Litterst et al. (WO2015123588; filed 13 February 2015); Gao et al. (Detection of chromosomal rearrangements in clinical tissue samples by chromosome conformation capture. [abstract]. In: Proceedings of the 106th Annual Meeting of the American Association for Cancer Research; 2015 Apr 18-22; Philadelphia, PA. Philadelphia (PA): AACR; Cancer Res 2015;75(15 Suppl):Abstract nr 627); Chen et al.(US20110287947) ); Shendure et al. (US20130203605); Saxonov (US20120316074) and  Hindson et al. (US20140155295).


Claims 1-26 of copending Application No. 16/191,343 meet the requirements of the instant invention of providing a plurality of partitions comprising FFPE samples and barcode sequences; tagging the target nucleic acid molecules with the barcode sequences and sequencing the tagged target nucleic acid molecules to obtain spatial information.
Claims 1-26 of copending Application No. 16/191,343 do not expressly teach providing nucleic acids comprising  three dimensional structures as required by the instant invention.
However, as indicated above, the teachings of Litterst et al., Gao et al.  and Chen et al. meets the requirements of instant claims 1-3, 5-10, 38, 40, 41, 43, 47-50, 53,55, 58, 60 and 61. Furthermore, the teachings of Shendure et al., Saxonov and Hindson et al. render obvious claims 1-3 and 5-10.
As copending application 16/191,343,  and the teachings of Litterst et al., Gao et al.  and Chen et al. teach methods for determining spatial information comprising analysis of FFPE samples, it would have been obvious to one skilled in the art to modify the method of  copending Application No. 16/191,343 comprising providing a plurality of partitions comprising nucleic acids and barcode sequences for tagging the target nucleic acid molecules with the 
This is a provisional nonstatutory double patenting rejection.
Copending Application No. 17/195,514
Claims 1-3, 5-10, 38, 40, 41, 43, 47-50, 53,55, 58, 60 and 61  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-19, 21, 23,24 and 26-28 of copending Application No. 17/195,514 in view of Litterst et al. (WO2015123588; filed 13 February 2015); Gao et al. (Detection of chromosomal rearrangements in clinical tissue samples by chromosome conformation capture. [abstract]. In: Proceedings of the 106th Annual Meeting of the American Association for Cancer Research; 2015 Apr 18-22; Philadelphia, PA. Philadelphia (PA): AACR; Cancer Res 2015;75(15 Suppl):Abstract nr 627); Chen et al.(US20110287947) ); Shendure et al. (US20130203605); Saxonov (US20120316074) and  Hindson et al. (US20140155295).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed.Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 
Claims 14-19, 21, 23,24 and 26-28 of copending Application No. 17/195,514 meet the requirements of the instant invention of providing a plurality of partitions comprising FFPE samples and barcode sequences; tagging the target nucleic acid molecules with the barcode sequences and sequencing the tagged target nucleic acid molecules to obtain spatial information.
Claims 14-19, 21, 23,24 and 26-28 of copending Application No. 17/195,514 do not expressly teach providing nucleic acids comprising  three dimensional structures as required by the instant invention.
However, as indicated above, the teachings of Litterst et al., Gao et al.  and Chen et al. meets the requirements of instant claims 1-3, 5-10, 38, 40, 41, 43, 47-50, 53,55, 58, 60 and 61. Furthermore, the teachings of Shendure et al., Saxonov and Hindson et al. render obvious claims 1-3 and 5-10.
As copending application 17/195,514,  and the teachings of Litterst et al., Gao et al.  and Chen et al. teach methods for determining spatial information comprising analysis of FFPE samples, it would have been obvious to one skilled in the art to modify the method of  copending Application No. 17/195,514 comprising providing a plurality of partitions comprising nucleic acids and barcode sequences for tagging the target nucleic acid molecules with the barcode sequences and sequencing the tagged target nucleic acid molecules to include the teachings of Litterst et al., Gao et al.  and Chen et al. as well as  Shendure et al., Saxonov and Hindson et al. because these are particular known techniques recognized as part of the ordinary 
This is a provisional nonstatutory double patenting rejection.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Primary Examiner, Art Unit 1639